Citation Nr: 0639820	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for hypertension 
and assigned a 0 percent disability rating, effective May 22, 
2002.  The veteran appealed that determination in May 2004.

In a rating decision issued April 2004, the RO increased the 
veteran's evaluation to 10 percent, effective May 22, 2002, 
the date of his claim.  However, as the veteran has appealed 
the rating assigned his hypertension the issue remains before 
the Board for appellate review.  Applicable law mandates that 
when a veteran seeks a higher rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The Board observes that in Appellant's Brief, dated November 
2006, the veteran's representative advanced the argument that 
the veteran suffered multiple myocardial infarctions as a 
result of his hypertension.  In May 2005, the RO denied a 
claim by the veteran requesting service connection for 
myocardial infarctions as secondary to his service-connected 
hypertension.  The record does not reflect that the veteran 
filed a Notice of Disagreement within the one year time 
period to initiate an appeal.  See 38 U.S.C.A. § 7105(c).  To 
the extent that the veteran may be seeking to reopen his 
claim, the issue is referred back to the RO for appropriate 
action.





FINDING OF FACT

Based upon the competent medical evidence of record, the 
veteran's diagnosed hypertension is not productive of 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected hypertension have not been met 
for the period of this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-.14, 4.104, Diagnostic Code 
7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be given to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the veteran with a notice 
letter in July 2002, prior to the initial decision on his 
claim in April 2003.  Pertinent to the issue on appeal, that 
letter did not inform the veteran of the information or 
evidence needed to prove the initial disability rating 
element of his service connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006) (holding the notice 
requirements of 38 U.S.C.A. § 5103(a) apply generally to all 
five elements of a service connection claim).  However, once 
a service connection claim has been granted, and an initial 
disability rating and effective date have been assigned, 
section 5103(a) notice has served its purpose and is no 
longer required because the claim has already been 
substantiated.  Id. at 490-91.  Therefore, even if 
insufficient notice was provided in this case prior to the 
April 2003 award of service connection and assignment of an 
initial disability rating and effective date, any such error 
was nonprejudicial.  Id. at 493.  The veteran's service 
connection claim has been proven and the purpose underlying 
VA's duty to notify has been fulfilled.  In any event, as 
noted below, the veteran has been provided information 
concerning the rating criteria for hypertension.

The duty to assist the veteran has been satisfied.  Service, 
VA, and private medical records are in the claims folder and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained.  The 
veteran received VA compensation and pension (C&P) 
examinations for his heart in February 2003 and April 2004.  
In compliance with the requirements of 38 U.S.C.A. §§ 5104 
and 7105(d) and 38 C.F.R. § 3.103(b), the RO provided the 
veteran with the April 2003 and 2004 rating decisions, the 
April 2004 Statement of the Case (SOC), and the June 2005 
Supplemental SOC (SSOC), which explained the reasons behind 
the denial of a higher initial rating and informed the 
veteran of the applicable rating criteria, laws, and 
regulations.  See Dingess, 19 Vet. App. 473 at 490-91.  The 
RO also sent the veteran a letter, dated June 2004, that 
specifically addressed the evidentiary requirements for 
establishing an increased rating.  Further, the veteran's 
request for a higher rating was readjudicated in the SOC and 
SSOC.  For these reasons, the Board concludes that VA has met 
its duty to assist the veteran in this case.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In this case, the veteran is objecting to the assignment of 
an initial 10 percent disability evaluation, effective May 
22, 2002, for his service-connected hypertension.  After a 
careful consideration of the record under the laws and 
regulations as set forth above and below, the Board finds the 
preponderance of the evidence weighs against the award of a 
higher initial rating for the period of his claim.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101, and is defined as having diastolic blood 
pressure predominantly 90mm or greater.  The diagnostic code 
also addresses isolated systolic hypertension, which is 
defined as having systolic blood pressure predominantly 160mm 
or greater with a diastolic blood pressure less than 90mm.  
Hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, is to be rated 
as part of the condition causing it, rather than by a 
separate evaluation.  Hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.  38 C.F.R. § 4.104, DC 7101.

Under DC 7101, a 10 percent rating is assigned for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability evaluation is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.

In 2002, VA Medical Center (VAMC) treatment records show the 
veteran had systolic/ diaslotic blood pressure readings of: 
148/86, 149/94, and 130/70 in April; and 140/80 in July.  In 
2003, the veteran had blood pressure readings of: 148/96 in 
January; 140/80 in February; 146/88 in June; 148/78 in 
August; 164/86 in September; and 166/84 in October (from 
private medical records).  In 2004, the veteran had blood 
pressure readings of: 158/94, 114/74, and 99/66 in January; 
140/90 and 140/80 in April; 188/102 in May; 138/88 in August; 
and 127/74, 140/76, 148/76, and 160/70 in October.  In 2005, 
the veteran had a blood pressure reading of 141/77 in May.  

Private medical records from Franciscan Skemp Healthcare 
indicate the veteran was prescribed the blood pressure 
medication atenolol in July 1998 and then again in October 
2003, following an unspecified lapse.  VAMC records dated 
January 2004 show another resumption of the drug, with 
continuing and consistent use through May 2005.  The veteran 
received a VA C&P heart examination in April 2004, and the 
examiner concluded that it was at least as likely as not that 
the veteran needed medication on a daily basis to control his 
hypertension.
 
As indicated by the medical evidence of record, the veteran's 
blood pressure readings from April 2002 to May 2005 do not 
show a diastolic pressure predominantly 110 or more, or a 
systolic pressure predominantly 200 or more, to meet the 
criteria for a 20 percent rating.  38 C.F.R. § 4.104, DC 
7101.  The records also do not establish that the veteran's 
hypertension is due to aortic insufficiency or 
hyperthyroidism which would require a rating under a 
different diagnostic code.  Id.  Accordingly, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claim.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to an initial 
disability rating in excess of 10 percent for service-
connected hypertension is denied.

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypertension is denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


